     Case 1:18-cv-00968-NONE-BAM Document 35 Filed 01/25/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    COLIN M. RANDOLPH,                                Case No. 1:18-cv-00968-NONE-BAM (PC)
12                       Plaintiff,                     ORDER OVERRULING OBJECTIONS TO
                                                        DEFENDANTS’ MOTION TO MODIFY THE
13           v.                                         DISCOVERY AND SCHEDULING ORDER
14    SANDOVAL, et al.,                                 (ECF No. 33)
15                       Defendants.
16

17          Plaintiff Colin M. Randolph (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds

19   against Defendants Benavides and Carrillo for excessive force in violation of the Eighth

20   Amendment and against Defendants Sandoval, Speidell, and Benavides for retaliation in violation

21   of the First Amendment.

22          On January 11, 2021, Defendants filed a motion to modify the Court’s October 13, 2020

23   Discovery and Scheduling Order to extend the deadline to file a motion for summary judgment

24   for failure to exhaust administrative remedies until February 13, 2021. (ECF No. 32.) Finding

25   that a response was not necessary, the Court deemed the motion submitted and granted the motion

26   on January 12, 2021. (ECF No. 32.) The Court found that good cause to continue the exhaustion

27   motion deadline, and that Plaintiff would not be prejudiced by the brief extension as all other

28   deadlines would remain in place. (Id.)
                                                       1
     Case 1:18-cv-00968-NONE-BAM Document 35 Filed 01/25/21 Page 2 of 3


 1          Currently before the Court are Plaintiff’s objections to Defendants’ motion, filed January

 2   21, 2021. (ECF No. 34.) As it appears Plaintiff’s objections crossed in the mail with the Court’s

 3   January 12, 2021 order, the Court will review the objections as filed in opposition to the motion.

 4   Plaintiff argues that Defendants have failed to show good cause for the requested extension, and

 5   that he will be prejudiced by the extended deadline. Plaintiff states that Defendants have

 6   submitted conflicting declarations from counsel demonstrating that they have not acted diligently,

 7   with one declaration stating in October that they reviewed Plaintiff’s relevant appeals in deciding

 8   to opt out of a settlement conference in this matter, and then another stating in January that

 9   further documents were necessary to complete the motion for summary judgment. Plaintiff

10   further argues that he will be prejudiced by the extension of the exhaustion-based summary

11   judgment deadline, because past appeals related to this complaint have disappeared from the

12   record and Kern Valley officers have intentionally disrupted, delayed, and destroyed legal

13   documentation on this matter. (Id.)

14          The Court finds Plaintiff’s objections unpersuasive. As stated in the Court’s January 12,

15   2021 order granting Defendants’ motion, the Court found that Defendants presented good cause

16   for the requested extension. (ECF No. 33.) Although Defendants may have acquired certain

17   documents relating to Plaintiff’s appeal history in October, the Court is unpersuaded by Plaintiff’s

18   argument that those same documents would be all the documents necessary for preparing a

19   motion for summary judgment based on exhaustion. Defendants’ inability to acquire the

20   remaining necessary documents was out of their control, and counsel has determined that they are
21   necessary to complete the motion for summary judgment.

22          Plaintiff’s argument that past appeals related to this complaint have disappeared, is not

23   relevant to the extension of this deadline. It is not clear to the Court how appeals submitted at

24   this time would affect whether Plaintiff properly exhausted his administrative remedies prior to

25   filing this action. Finally, as noted in the order granting Defendants’ motion, no other deadlines

26   in this action have been extended, and therefore the current extension will not result in a delay in
27   the prosecution of this case. (ECF No. 33.)

28   ///
                                                        2
     Case 1:18-cv-00968-NONE-BAM Document 35 Filed 01/25/21 Page 3 of 3


 1         Accordingly, Plaintiff’s objections to Defendants’ motion to modify the scheduling order,

 2   (ECF No. 34), are HEREBY OVERRULED.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   January 25, 2021                          /s/ Barbara   A. McAuliffe           _
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
